COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

ERNESTO SOTO,                                    §
                                                                  No. 08-14-00262-CV
                              Appellant,         §
                                                                     Appeal from the
v.                                               §
                                                                   327th District Court
GEORGE YAPOR,                                    §
                                                                of El Paso County, Texas
                                  Appellee.      §
                                                                 (TC# 2012-DCV05685)
                                                 §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF FEBRUARY, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.